 SOUTHWEST AMBULANCE OF CALIFORNIA125Southwest Ambulance of California,Inc.andSanDieguitoParamedicAssociation,Petitioner.Case 21-RC-18284June 15, 1989DECISION ON REVIEW AND ORDERBY MEMBERS JOHANSEN,CRACRAFT, ANDHIGGINSOn September 27, 1988, the Acting Regional Di-rector for Region 21 issued a Decision and Direc-tion of Election in which he found,inter alia, thatSouthwest Ambulance of California, Inc. (the Em-ployer)isan employer under Section2(2) of theAct and capable of collective bargaining under thetest set forth inRes-Care, Inc.,280 NLRB 670(1986).The Employer filed a timely request forreview and supporting brief on this issue. On Octo-ber 31,1988, the Board granted the request forreview. Thereafter, the Employer filed a brief.The Board, by a three-member panel, has consid-ered the entire record in this case with respect tothe issue under review and finds that, due to theEmployer's relationshipwith the county of SanDiego,the Employer does not have sufficient con-trol over the employment conditions of its employ-ees to enable it to bargain with a labor organizationas their representative.Thus,following the guide-lines ofRes-Care,we will not assert jurisdictionover the Employer.The Employer has a contract with the county ofSanDiego to provide ambulance services forCounty Service Area (CSA) 17. The Employer'scontract is a fixed-price contract,awarded after theEmployer submits a bid consisting of a proposedbudget,including a management fee representingthe Employer's profit.The Acting Regional Direc-tor found that money in the Employer'sbudget,which is divided into personnel and nonpersonnelitems, can be shifted from one area to anotherwithout the county's permission.Further,the Em-ployer can seek more money from the county tocover deficits. Finally, the county has no controlover the Employer's personnel policies and proce-dures other than the basic requirement that em-ployees be licensed paramedics with 1 year's expe-rience.Relying onOld Dominion Security,289NLRB 81 (1988), andLong Stretch Youth Home,280 NLRB 678 (1986),the Acting Regional Direc-tor concluded that the Employer retains sufficientcontrol over labor relations to engage in meaning-ful bargaining because there is only a ceiling on thetotal budget rather than specific limits on employeewages and fringe benefits.Accordingly,he deter-mined that the Board should assert jurisdiction inthis case.We disagree for the reasons that follow.The Employer's line-by-line operating budget ispart of its contract with the county. The anticipat-ed costs of operating the ambulance service and theEmployer's profit (a line item in the budget)equalsthe contract price.The Employer's personnel costslisted in the contract are payroll and wages, pay-roll taxes, employee insurance,workmen's compen-sation,and retirement.'Certainnonpersonnelbudget items,i.e.,uniforms,safety supplies, build-ing rent,and medical supplies, are line items on thebudget,but the county will only pay actual invoicecosts on these items up to the budgeted level. Non-personnel costs that are paid at the budgeted levelregardless of actual cost include building utilities,training,depreciation,ambulancemaintenance,office supplies, insurance,administrative overhead,and management fees. The management fees lineitem, representing the Employer's profit,is$5250out of a budget total of $525,454 for the contractrunning from July 1, 1988,through June 30, 1989.Although therewas testimony at the hearing thatindicated that theoretically county approval is notrequired for the Employer to move money fromone line item to another,in practice the Employerappears to have little or no flexibility regarding thepersonnel costs of the current budget.The recordestablishesthatpersonnel costs,which represent76.6 percent of the budget, Pare largely beyond theEmployer's control.3Further,as noted above, cer-tain nonpersonnel costs are reimbursed to the Em-ployer based on actual invoices or the approvedbudget line item,whichever is lower. Thus, there isno possibility of shifting funds to employee wagesor benefits from these line items.Regarding the re-maining nonpersonnel line items,the record doesnot support a showing of any significant source offunds that the Employer could shift to personnelitems without compromising the level of service ithas contracted to provide.Though the Acting Regional Director concludedthat the Employer could seek more money fromthe county to cover additional needs, the recordevidence establishes the improbability of such anoccurrence.The recordcontains no evidence ofthe county agreeing to cover a budgetary shortfall.Moreover,during the negotiationswith the countyfor the current contract, the Employer proposed aIAlthough the Employer currently has no retirement program, it hasbeen putting the retirement moneys in an escrow account while itsearches for an appropriate retirement program2 In prior contracts, the Employer's personnel costs comprised 72 per-cent and 88 4 percent of the total budget9 "Salaries and wages,"the largest personnel line item in the budget, isbased on actual wages and salaries to be paid for each employee positionthe Employer must fill to have a full working complement.Other person-nel line items,e.g.,payroll taxes and workers'compensation insurance,flow from the wages and salaries or are, similarly,beyond the Employ-er's control.295 NLRB No. 21 126DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD12-percent increase in wages.The county agreedonly to a 3.6 percent wage increase,which is whatisprovided for in the current contract. Moreover,due to a clerical error,the county granted thewage increase based on a sum that is $36,000 lowerthan actual wages.When the Employer requestedthe wage increase be computed on the actual wagecosts, the county refused.4Although the Employer almost exclusively con-trols its personnel policies and procedures,we con-clude that the level of wages and benefits is set bythe county in approving the budget on which thecontract price is based.As noted above,the countyactually rejected an Employer-proposed wage in-crease for its newest contract and substituted oneof its own choosing. Further, the Employer'scounty-approved budget leaves it insufficient roomtomove funds from one line item to another, al-though in theory it possesses that authority.5Final-ly, the Employer has no demonstrated source ofincome other than the set-price contract with theEmployer. 6 Accordingly, it has no means of cover-ing the cost of wages and benefits above the levelset in its contract with the county.InRes-Care,supra, the Board reaffirmed thebasic twofold inquiryenunciatedinNational Trans-portation Service?for determining when to assert ju-risdiction over an employer providing services toor for an exempt entity. The Board stated that4 Instead, the county agreed to allow the Employer to retain half of allfees collected for services provided to patients living outside CSA 17.Previously,the county received 100 percent of such fees.5 The county has no obligation to pay the Employer anything abovethe contract price.In fact,itcan reduce funding for the Employer's serv-ice during the contract period because the contract provides that thecounty can terminate or reduce the agreement.In the event the countyreduces funding,the parties meet to renegotiate the contract based on thereduced level of funding.6 The income derived from splitting with the county fees from users ofthe service who reside outside CSA 17 is to make up for a $36,000 budg-etary shortfall caused by a clerical error that the county refused in itssole discretion to rectify.There is no evidence to show that these feesmight generate enough income for the Employer to recoup the $36,000loss or to obtain a pool of income over and above the $36,000 loss.7InNational Transportation Service,240 NLRB 565 (1979),the Boardmajority stated that the inquiry is "whether the employer itself meets thedefinition of 'employer'in Section 2(2) of the Act and,if so . . . whetherthe employer has sufficient control over the employment conditions of itsemployees to enable it to bargain with a labor organization as their repre-sentative."meaningful bargaining is not possible if an employ-er does not retain control over its employees' eco-nomic terms and conditions of employment.Res-Care,supra at 674.See alsoCommunity TransitServices,290 NLRB 1167, 1170 fn. 5 (1988).InPHP Healthcare,285NLRB 182 (1987), theBoard declined to assert jurisdiction on the basisthat the exempt entity in that case set minimumandmaximum salaries, set limits on percentagewage increases,and played a significant role in per-sonnel practices of the employer. InPHP Health-care,the Board's decision not to assert jurisdictionwas based on the employer's lack of control of eco-nomics rather than the exempt entity's control ofnoneconomic terms and conditions of employment.Like the exempt entities inPHP Healthcareand inRes-Care,the county of San Diego effectively con-trols all the economic terms and conditions of em-ployment, although the county exerts almost nocontrol over the Employer's personnel policies andprocedures.We find thatPHP Healthcarecontrolsthe instant case.8 Accordingly, we will decline toassert jurisdiction.ORDERIt is ordered that the petition for election in thiscase is dismissed.MEMBER HIGGINS,dissenting.Iwould affirm the decision of the Acting Re-gionalDirector. In my view the record supportsthe conclusion of the Acting Regional Directorthat this employer retains sufficient control overemployee terms and conditions of employment toassure meaningfulcollectivebargaining.a OldDominionSecurity,supra,relied on by the Acting Regional Di-rector,isdistinguishable.Old Dominion Securityinvolved an employerproviding security services forthe U.S.Navy pursuant to the ServiceContractAct of 1965,as amended,41 U S.C. §351. In that case, the con-tractwith the Navy only provided for minimum wage and fringebenefitlevelsThere was no evidence the Navy would disallow expenditures forhigher wages and fringe benefits arrived at through collective bargaining.The Board noted,in deciding to assertjurisdiction,that a collectivelybargained rate would"almost certainly"be incorporated into the nextfiscal year's allowance under the Service ContractAct Id.at 81-82. Inthis case, the exempt entity sets the exact wage and benefit levels andhas, in fact, denied the Employer's request for higher wages.